Citation Nr: 1027190	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1942 to January 
1946, and from September 1950 to May 1952.  The record indicates 
that the Veteran also had reserve service in the army national 
guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's assertion that his service-connected disabilities have 
rendered him unemployable under VA guidelines.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (a) and (b), 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Merits of the Claim for a TDIU

In August 2006, the Veteran claimed entitlement to a TDIU.  In 
the February 2007 rating decision on appeal, the RO denied the 
Veteran's claim.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the Veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  

The Veteran is service connected for two disorders.  He is rated 
as 70 percent disabled for posttraumatic stress disorder (PTSD), 
and 40 percent disabled for a gunshot wound to the right 
shoulder.  With his 70 percent rating, the Veteran is eligible 
for a TDIU under the objective criteria.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).    

The Board will next address whether the evidence indicates that 
his disorders render him unable to secure or follow a 
substantially gainful occupation.    

Initially, the Board finds that the evidence does not indicate 
that the Veteran's service-connected shoulder disorder causes him 
to be unemployable.  The Veteran has not argued this.  The 
several VA compensation examination reports of record do not find 
this.  And the VA reports that do specifically evaluate the 
Veteran's right shoulder (dated in November 2006 and September 
2009) do not find the shoulder disorder so disabling that he is 
unemployable as a result.      

However, the Board finds the evidence in conflict on the issue of 
whether the Veteran's PTSD renders him unemployable.  

Certain evidence of record supports the Veteran's claim for a 
TDIU.  In his own statements of record, the Veteran asserts that 
he is unemployable because of limitations associated with his 
PTSD.  In his May 2010 Board hearing, the Veteran described the 
way in which this disorder disables him from working.  He 
indicated that his PTSD affected his ability to work with a 
rental car agency.  He stated that his PTSD affects his ability 
to care for himself (e.g., cook dinners), remember things, and 
understand directions.  In the hearing, he even indicated that he 
was lost in the parking lot of the VA facility at which he 
attended his Board hearing.    

In considering the Veteran's statements, the Board must recognize 
that laypersons are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates to 
service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  But lay testimony is competent to establish the presence 
of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As such, the Board finds the Veteran's lay 
statements regarding the nature of his disability to be probative 
evidence in determining whether a TDIU is warranted here.  

Moreover, the Veteran's statements are supported by certain VA 
medical evidence of record.    

The Veteran's Vet Center treating therapist supported the 
Veteran's claim to unemployability.  In an August 2006 letter, 
the therapist reviewed his treatment of the Veteran for PTSD from 
June 2004.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  He noted the Veteran's combat experience during World 
War II, and his service during the Korean Conflict.  He indicated 
that the Veteran had experienced a severe increase in PTSD 
symptoms despite medication and therapy treatment.  He noted the 
Veteran's nightmares, sleep disturbances, flashbacks, intrusive 
thoughts, anxiety, isolation, avoidance, memory loss, emotional 
numbness, anger, difficulty concentrating, hypervigilance, 
exaggerated startle response, and depression.  He stated that the 
Veteran's symptoms have had an adverse affect on the Veteran 
occupationally.  The examiner characterized as "unmanageable" 
the Veteran's emotional health, occupational outlook, and 
relationship situation.  And the examiner found that the Veteran 
was "no longer employable."  

The findings of the Veteran's therapist are supported by findings 
in three VA compensation examination reports of record.  In an 
April 2006 report, the examiner diagnosed the Veteran with PTSD, 
and stated that the Veteran, "has never really been able to have 
a career or hold down jobs consistently and is still working at 
the age of 82 as he was never able to save up money and take care 
of himself on a consistent basis."  November 2006 and August 
2009 VA compensation examiners noted that the Veteran was no 
longer working, and assigned him Global Assessment of Functioning 
(GAF) scores of 50, which indicate serious impairment in 
occupational functioning (such as having the inability to keep a 
job).  See Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), 5th edition, published by the American Psychiatric 
Association.  See also Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  The August 2009 examiner diagnosed the Veteran with 
major depressive disorder in addition to PTSD.  And the August 
2009 examiner noted the occupational impairment the Veteran 
experiences due to chronic and persistent symptoms of increased 
arousal, sleep disturbances, exaggerated startle response, 
difficulty concentrating, flashbacks, and hypervigilance.  

By contrast, certain medical evidence counters the Veteran's 
claim to unemployability.  The November 2006 VA examiner (who 
assigned the Veteran a GAF score of 50) stated that the Veteran's 
unemployability was due not just to anxiety, but also to a non-
service-connected eye disorder.  Another VA examination report 
dated in November 2006, which focused mainly on the Veteran's 
service-connected shoulder, found the Veteran able to gain 
employment as a photographer despite his disorders.  This 
examiner did not discuss in any way, however, the nature of the 
Veteran's PTSD, or the effect that it has on his daily life.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion is 
inadequate when it is unsupported by clinical evidence).  The 
August 2009 VA examiner (who also assigned a GAF score of 50) 
expressly found the Veteran "able to establish and maintain 
effective work ... relationships."   

In sum, the evidence of record addressing the Veteran's claim is 
in equipoise.  Credible and competent evidence of record 
indicates that the Veteran is unemployable, while other evidence 
of record of probative value indicates that he is employable.  
Hence, the Board cannot find that the evidence preponderates 
against the Veteran's claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).   This is an appropriate case, 
therefore, in which to grant a TDIU by invoking VA's doctrine of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


